Citation Nr: 0309242	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for NHL (non-Hodgkin's 
lymphoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO rating decision that denied service 
connection for NHL due to exposure to agent orange.  In May 
2003, the Board granted the veteran's motion to advance his 
appeal on the Board's docket because good or sufficient cause 
was shown.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In the notice of disagreement, the veteran alleges that he 
served on a temporary duty assignment in numerous areas in 
Vietnam during the 1966-67 period.  He maintains that he 
received combat pay for his service in Vietnam and that 
service department payroll records should verify his service 
in that country during the Vietnam Era.  A request for such 
records has not been made.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claim.  He 
should be asked to submit copies of any 
service documents in his possession to 
assist VA in obtaining verification of 
his service in Vietnam and notified of 
the evidence VA will try to obtain.

2.  After the above development, the RO 
should ask the NPRC (National Personnel 
Records Center) to provide any 
information, including payroll records, 
to verify the veteran's service in 
Vietnam.  These may include Temporary 
Duty (TDY) Orders, and Airman Performance 
Reports alluding to duty in Vietnam.  
Service documents of record, including 
any additional pertinent information 
received from the veteran, should be sent 
to the NPRC with the request in order to 
assist them in providing the requested 
information.

3.  After the above development, the RO 
should review the claim for service 
connection for NHL.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




